department of the treasury 20u internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list se t- er en t3 legend taxpayer a amount d amount e federal instrumentality t credit_union o broker sec_5 dear in letters dated date date and date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal _ revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a wrote broker s and requested that amount d be on october withdrawn from her individual_retirement_account ira to purchase certain united_states securities which were to be deposited into another ra at federal instrumentality t as a rollover_contribution however broker s did not inform taxpayer a that the united_states treasury_department treasury_department the parent agency of federal instrumentality t required an authorized ira custodian to hold taxpayer a's amount d broker s also did not verify whether the transaction which consisted of transferring amount d to the treasury_department was a valid ira rollover taxpayer a believed that amount d had been rolled over into another ira however from a statement showing that non-ira interest_income had been distributed from federal instrumentality t and received by credit_union o on her behalf taxpayer a discovered after the expiration of the 60-day rollover period that amount d had not been deposited in an ira at federal instrumentality t but instead was being held in a non-ira account at federal instrumentality t taxpayer took action to determine why amount d had not been rolled over into another ira and then contacted the internal_revenue_service requesting relief from the failure to meet the 60-day rollover requirement based en the facts and tepyesentations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience additionally you request that the ruling also authorize you to place amount e the interest earned on amount d during the period that amount d has been ina non-ira account with federal instrumentality t into an ira set up and maintained in your name - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by tig payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code frovides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira isgitiaintéined if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 - sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a failure on the part of taxpayer a to roll over amount d into an ira taxpayer a relied on broker s to carry out her directions to accomplish a rollover of amount d broker sdollar_figure failed to advise taxpayer a that amount d was not deposited as a rollover into another ira at federal_agency t therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d plus amount e the interest accrued on amount d to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein - under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 sincerely yours iy frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
